EXHIBIT 99.1 B Communications' Fourth Quarter Earnings Release Scheduled For March 6, 2014 Ramat-Gan, Israel February 27, 2014, B Communications Ltd. (NASDAQ/TASE: BCOM), today announced that it will release its Fourth quarter results on Thursday, March 6, 2014. About B Communications B Communications is a telecommunications-oriented holding company and its primary holding is its controlling interest in in Bezeq, The Israel Telecommunication Corp., Israel’s largest telecommunications provider (TASE: BEZQ). B Communications shares are traded on NASDAQ and the TASE under the symbol BCOM For more information, please visit the following Internet sites: www.eurocom.co.il; www.igld.com; www.bcommunications.co.il; www.ir.bezeq.co.il For further information, please contact: Idit Cohen – IR Manager idit@igld.com / Tel: +972-3-924-0000 Investor relations contacts: Mor Dagan - Investor Relations mor@km-ir.co.il / Tel: +972-3-516-7620
